DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's amendment and remarks filed on 09/02/2022 are acknowledged.
Claims 10-11, 14-18, 20, 40-46 and 48-55 are pending. 

Claims 14-18, 20 and 49-55 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/24/2022.

Claims 10-11, 40-46 and 48 are presently under consideration.


3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 10-11, 40-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claim 10 is indefinite in the recitation of the following method step:
“determining the amount of circulating PD-L1 in a blood sample obtained from the human subject by contacting the blood sample with a detectably labeled antibody specific for PD-L1 and at least one antibody specific for a cell surface marker on a monocyte or dendritic cell.”

In the recited step, PD-L1 amount is being determined by contacting a sample with two antibodies: (i) a labeled anti-PD-L1 antibody, and (ii) an “antibody specific for a cell surface marker on a monocyte or dendritic cell.”  While determining PD-L1 amount using an anti-PD-L1 antibody is a routine procedure, the relationship of the “antibody specific for a cell surface marker on a monocyte or dendritic cell” to determining PD-L1 amount is unclear.  

(ii) Claims 11, 40-46 and 48 are indefinite, because they encompass the indefinite limitations of the claim(s) on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 10-11, 40-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
while being enabling for a method comprising a step of determining PD-L1 amount in a sample by contacting the sample with a detectably labeled anti-PD-L1 antibody,
does not reasonably provide enablement for a method comprising a step of determining PD-L1 amount in a sample by contacting the sample with at least one antibody specific for a cell surface marker on a monocyte or dendritic cell, as recited in claim 10 as presently amended.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

A person skilled in the art would be aware that determining PD-L1 amount in a sample by contacting the sample with a detectably labeled anti-PD-L1 antibody is routine in the art.  

In contrast, there does not appear to be knowledge or skill in the art as to how to determine PD-L1 amount using an antibody specific for a cell surface marker on a monocyte or dendritic cell, and the specification does not appear to provide any guidance, direction, or working examples to that effect.  Therefore, the entire scope of experimentation required to develop such methods is left to those skilled in the art, the present claims amounting to nothing more than an invitation to the skilled artisan to invent such methods.  Accordingly, the specification does not enable a person skilled in the art to practice the claimed method commensurate in scope with the claims.  


7. Conclusion: no claim is allowed.


8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644